Attitude Drinks Incorporated 10415 Riverside Drive, # 101 Palm Beach Gardens, Florida 33410-4237 December 20, 2011 John Reynolds Assistant DirectorVIA EDGAR Division of Corporation FinanceCORRESPONDENCE United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Attitude Drinks Incorporated November 4, 2011 Supplemental Response Form 10-K for Fiscal Year Ended March 31, 2010, as amended Filed July 14, 2010 and amended April 21, 2011 File No. 000-52904 Dear Mr. Reynolds: This letter sets forth the response of Attitude Drinks Incorporated (“Attitude” or the “Company”) to the Staff’s comment letter dated December 6, 2011. November 4, 2011 Supplemental Response General 1.We partially reissue our comment issued on October 24, 2011.Please address the changes to the MD&A section you plan to make to the company’s Form 10-Q for quarterly period ended December 31, 2010. Response: On July 6, 2011, we amended our Form 10-Q for the quarterly period ended December 31, 2010 to address the comments in your letters dated March 31, 2011 and June 2, 2011. As a result of the additional comments and our responses to these comments, we will revise the table in the MD&A titled “RECAP ANALYSIS OF ALL CONVERTIBLE NOTES PAYABLE AND SHORT-TERM BRIDGE NON-CONVERTIBLE LOANS FOR THE NINE MONTHS ENDED DECEMBER 31, 2010” as follows to make it consistent with the other previously proposed disclosure, including the disclosure of the default interest rate for all notes and other minor changes.Changes from previous table are highlighted. RECAP ANALYSIS OF ALL CONVERTIBLE NOTES PAYABLE AND SHORT-TERM BRIDGE NON-CONVERTIBLE LOANS FOR THE NINE MONTHS ENDED DECEMBER 31, 2010 Default Accrued Original Note Issue Default $ Amount Interest Interest Default Amount Date Due Date Yes/No Past Due Rate Rate Interest CONVERTIBLE NOTES October, 2007 3/31/2011 No - 10% 15% - January, 2008 3/31/2011 No - None-discount note 15% - February, 2008 3/31/2011 No - 10% 15% - June, 2008 3/31/2011 No - 10% 15% - September, 2008 3/31/2011 No - None-discount note 15% - December, 2008 3/31/2011 No - None-discount note 15% - January, 2009 3/31/2011 No - 15% 15% - February, 2009 3/31/2011 No - 15% 15% - March, 2009 3/31/2011 No - 12% 20% - October, 2009 3/31/2011 No - 12% 20% - November, 2009 3/31/2011 No - 12% 20% - January, 2010 3/31/2011 No - 12% 20% - March, 2010 3/31/2011 No - 12% 20% - May, 2010 3/31/2011 No - 12% 20% - July, 2011 7/15/2012 No - 10% 20% - $ - $ - SHORT-TERM BRIDGE LOANS (a) April 2, 2008 Past due Yes 15% April 9, 2008 12/31/2010 No N/A None-discount note - - April 14, 2008 Past due Yes 15% May 19, 2008 Past due Yes 15% August 5, 2008 Past due Yes 15% Total amount past due (a) Notes indicated in default are in default because they are past due Assuming the above response satisfactorily addresses your comment, we will incorporate this response with other changes referenced in our previous responses to you and amend the following filings: Form 10-K/A-2 for the fiscal year ended March 31, 2010 Form 10-Q/A-2 for the quarterly period ended June 30, 2010 Form 10-Q/A-2 for the quarterly period ended September 30, 2010 Form 10-Q/A-2 for the quarterly period ended December 31, 2010 As such, please let us know if there is any additional information that you require. If you should have any more questions or require any further information, please call the undersigned at 561-227-2727 or email me at tommy@attitudedrinks.com. Attitude Drinks Incorporated By: /s/ Tommy E. Kee Name:Tommy E. Kee Title: Chief Financial Officer and Principal Accounting Officer
